 



Exhibit 10.32

SETTLEMENT AND RELEASE AGREEMENT

     This Agreement (“Agreement”) is made by and between John Furman
(“Executive”) and GameTech International, Inc. (“GameTech” or the “Company”)
(collectively, the “Parties”), effective July 1, 2005, on the terms set forth
below.

     WHEREAS:

          a. The Parties entered into a mutually binding Employment Agreement
dated September 2, 2004 (the “Employment Agreement”). Unless otherwise defined
herein, the capitalized terms in the Agreement have the same meanings as those
in the Employment Agreement, the terms of which are incorporated herein by
reference;

          b. GameTech and Executive each desire to exercise the termination
rights pursuant to Paragraph 5. of the Employment Agreement; and

          c. The Parties further desire to resolve any disputes between them
that have arisen or may arise in the future.

     In consideration of the mutual promises and provisions set forth below, and
other valuable consideration, the sufficiency of which is hereby acknowledged,
Executive and GameTech agree as follows:

     1. Effective Date. The date of termination of Executive’s employment shall
be July 1, 2005 (the “Effective Date”).

     2. Compensation. Upon the full execution of this Agreement and upon the
Effective Date, the Executive, or the Executive’s beneficiaries if the Executive
dies while benefits remain due under this Agreement, shall receive, pursuant to
and in full compliance with and in satisfaction of the terms of Paragraph 6.a.
of the Employment Agreement, the following:



  A.   Payment of all previously unpaid Base Salary and any Bonus granted and
previously unpaid or the pro-rata portion of any bonus earned by Executive
pursuant to any plan through the Effective Date;     B.   Vesting of all stock
options or other rights previously provided to Executive under any Company
Long-Term Incentive Plan; and     C.   Payment of a severance amount equal to
Executive’s Base Salary at the time of termination together with continued
reimbursement of Executive’s family health insurance and disability insurance
payable over an 18 month period from the Effective Date.

          Executive acknowledges that the above-referenced payments are in
accordance with, and being provided pursuant to, the provisions of his
Employment Agreement. GameTech acknowledges its obligation to make timely and
full payment to Executive of its obligations under Paragraph 6.a. of the
Employment Agreement and this Paragraph 2. Executive further acknowledges that
he is entitled to no other benefits, stock, stock options, severance, or any
other form or amount of compensation from GameTech except as provided herein,
under the

 



--------------------------------------------------------------------------------



 



Employment Agreement or pursuant to stock option grants issued prior to the
Effective Date. All stock options previously granted to Executive under the
Employment Agreement shall remain in full force and effect and Executive shall
retain all exercise rights therein.

     2. Board Resignation; Termination. Executive resigns from the Company’s
Board of Directors. Executive shall provide the Company’s General Counsel with a
letter of resignation in which his resignation from the Board is effective as of
the Effective Date. Employee acknowledges that his employment as Chief Executive
Officer and President of the Company, as well as his other positions with
Company subsidiaries, shall terminate on the Effective Date.

     3. Mutual Releases.



  A.   Executive. Executive voluntarily and knowingly releases, waives and
discharges GameTech and its affiliates, successors, subrogees, assigns, agents,
employees, shareholders, officers, attorneys, trustees, and directors (“Released
Parties”) from any and all claims, actions, causes of action, liabilities,
demands, administrative charges, complaints, suits, rights, damages, costs,
attorney’s fees (including, without limitation, any claim of entitlement for
attorney’s fees under any statute or rule of law allowing a prevailing party or
plaintiff to recover attorney’s fees), expenses and controversies of every kind
and description, known or unknown, arising up to and including the Effective
Date arising out of the Employment Agreement, Executive’s employment with
GameTech or the termination thereof prior to the Effective Date (“Claims”).

(i). Executive understands and agrees that the Claims released, waived and
discharged in the foregoing include, but are not limited to

a. All claims or charges of wrongful discharge; breach of an express or implied
contract for employment, including the Employment Agreement; harassment or
discrimination on the basis of race, national origin, religion, sex, handicap,
disability, sexual orientation or age; alleged violations of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 1981-1986, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Worker Benefit Protection Act, the Equal Pay Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, workers compensation laws, or
any other federal, state or local statute or ordinance; any tort claim; any
claim for emotional distress with respect to Executive’s employment with
GameTech; and

b. All claims of every nature and kind, known or unknown, suspected or
unsuspected, arising up to and including the Effective Date with respect to
Executive’s employment with GameTech. Executive acknowledges that Executive may
hereafter discover facts different from, or in addition to, those which he now
knows or believes to be true with respect to his employment with

2



--------------------------------------------------------------------------------



 



GameTech, this Agreement, the Employment Agreement and agrees that this
Agreement and the release contained herein shall be and remain effective and
binding in all respects notwithstanding such different or additional facts or
the discovery thereof.

(ii). Executive waives all right to seek any known or unknown damages, payments
or remedies in a lawsuit initiated by the Equal Employment Opportunity
Commission or other federal or state governmental agency with respect to
Executive’s employment, and Executive hereby consents to the dismissal of any
pending charge or action.



  B.   GameTech. GameTech voluntarily and knowingly releases, waives and
discharges Executive from any and all claims, actions, causes of action,
liabilities, demands, administrative charges, complaints, suits, rights,
damages, costs, attorney’s fees (including, without limitation, any claim of
entitlement for attorney’s fees under any statute or rule of law allowing a
prevailing party or plaintiff to recover attorney’s fees), expenses and
controversies of every kind and description, known or unknown, arising up to and
including the Effective Date or arising out of the Employment Agreement,
Executive’s employment with GameTech or the termination thereof prior to the
Effective Date (“GameTech Claims”).         GameTech understands and agrees that
the GameTech Claims released, waived and discharged in the foregoing include,
but are not limited to all claims of every nature and kind, known or unknown,
suspected or unsuspected, arising up to and including the Effective Date.
GameTech acknowledges that it may hereafter discover facts different from, or in
addition to, those which it now knows or believes to be true with respect to
Executive’s employment with GameTech, this Agreement, the Employment Agreement,
and agrees that this Agreement and the release contained herein shall be and
remain effective and binding in all respects notwithstanding such different or
additional facts or the discovery thereof.

     4. Mutual Non – Disparagement.



  A.   Executive. Executive agrees that neither he nor anyone acting on his
behalf shall make any derogatory or disparaging statement about the Company
and/or any of the other Released Parties and/or the business or any of the
products of the Company and/or any of the other Released Parties, or take any
action which is intended to embarrass any of them.     B.   GameTech. The
Company agrees that none of its current executive officers or directors, during
their employment with the Company, shall make any derogatory or disparaging
statement about Executive, or take any action which is intended to embarrass
him.

     5. Agreement Not An Admission. Nothing contained in this Agreement, and no
action taken by any party to this Agreement, shall be construed as an admission
by any party of liability of any kind, and any action taken by any party in
effectuating this Agreement may not

3



--------------------------------------------------------------------------------



 



be used or referenced in any future or pending litigation involving any of the
parties to this Agreement, or any other party.

     6. Beneficiaries of Releases. The releases contained herein shall bind and
inure to the benefit of the affiliates, successors, subrogees, assigns, agents,
employees, shareholders, officers, trustees, attorneys and directors of the
parties to this Agreement.

     7. Entire Agreement. This Agreement, the Employment Agreement and all stock
option agreements involving stock option grants to Executive constitute the
entire agreement between the Parties and no other representations, warranties,
or other statements or promises have been made by any party in connection with
any such agreements. This Agreement, the Employment Agreement and all stock
option agreements involving stock option grants to Executive supersede all prior
written agreements, understandings and commitments between the Company and
Executive. Any modifications to this Agreement can only be made in writing and
signed by Executive and the Chairman of the Board of Directors of GameTech;
notwithstanding any contrary representations contained in any other agreement
between the Parties, including but not limited to the terms of any stock option
grant agreement.

     8. Applicable Law. To the full extent controllable by stipulation of the
Company and Executive, this Agreement shall be interpreted and enforced under
Nevada law, without regard to conflict of law principles. Executive consents to
the personal jurisdiction of the state and federal courts located in Clark
County in the State of Nevada. In any action or effort to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation or effort shall pay the successful party or parties all reasonable
attorneys’ fees and costs incurred by such party.

     9. Severability. If any provision of this Agreement shall be held invalid,
void or unenforceable in any respect whatsoever, such shall not affect any other
provision of this Agreement that can be given effect without the invalid, void
or unenforceable provision, and, to this end, the provisions hereof are
severable.

     10. Counterparts. This Agreement may be executed in counterparts, and by
facsimile, each of which, when so executed, shall be deemed an original and all
of which, taken together, shall constitute one and the same agreement.

     11. Conflicts between this Agreement and the Employment Agreement.
Notwithstanding anything to the contrary contained herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect
unless expressly modified herein. The terms, definitions and obligations set
forth in this Agreement shall prevail to the extent, in interpreting and
enforcing this Agreement, they conflict with the terms, definitions and
obligations of the Employment Agreement.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement on the dates
written below.

                  Dated:   6-28-05   /s/ John B. Furman                      
JOHN FURMAN
 
                        GAMETECH INTERNATIONAL, INC.
 
               
Dated:
  6-28-05   By:   /s/ Richard T. Fedor                      
 
          Chairman   (Title)

5